Citation Nr: 1011458	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-00 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
disabling for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969, and was awarded a Purple Heart for his service 
in Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), Nashville, Tennessee, Regional 
Office (RO), which continued a 30 percent rating for the 
Veteran's service-connected PTSD.  The Veteran disagreed with 
such decision and subsequently perfected an appeal.   


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
such symptoms as nightmares, flashbacks, insomnia, social 
isolation, depression, hypervigilance, avoidance symptoms, 
detachment and estrangement from others including his two 
grown sons, difficulty concentrating, frequent panic attacks, 
irritability, anger, outbursts, and impaired impulse control 
which have put a strain on his relationship with his wife and 
co-workers, and a Global Assessment of Functioning (GAF) 
score of 55.  There is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as impairment of short-term memory, depressed 
mood, insomnia, and recurrent nightmares and flashbacks, but 
there is no evidence of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation, obsessional rituals, impaired speech, 
near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal hygiene, and inability to 
establish and maintain effective relationships.

2.  The competent medical evidence does not show that the 
Veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by the 
designated authority is required.  Further, evidence of 
unemployability is not raised by the record.   
CONCLUSION OF LAW

The criteria for an increased disability rating of 50 
percent, but not higher, for service-connected PTSD are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130 Diagnostic Code 9411 (2009); Francisco v. Brown, 
7 Vet. App. 55 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 
The VCAA duty to notify pertinent to the Veteran's increased 
rating claim was satisfied by an April 2007 letter.  This 
letter fully addressed all three notice elements; informed 
the Veteran of what evidence was required to substantiate his 
claim; and of the Veteran's and VA's respective duties for 
obtaining evidence.  An April 2007 attachment to the notice 
letter also informed the Veteran of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, 19 Vet. 
App. 473.  

Further, the Board acknowledges a decision from the Court 
that provided additional guidance on the content of the 
notice that is required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board points out that the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) reversed the Court's holding in Vazquez, to the 
extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270, 1281 (Fed.Cir. 2009).  In any event, Vazquez-Flores was 
limited to claims involving increased ratings, and is not 
applicable to claims, such as the one in this matter, 
involving an appeal of the initial rating assigned following 
a grant of service connection.  Moreover, the Court has held 
that in a claim for an increased initial rating after the 
claim for service connection has been substantiated and 
allowed, as is the situation in this case, further notice is 
not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), post-service VA 
and private medical records, and statements submitted by or 
on behalf of the Veteran, including statements from the 
Veteran's wife and sister regarding his PTSD disability.  
There is no indication of relevant, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination report dated in April 2007 
regarding the Veteran's service-connected PTSD disability.  
The VA examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).    

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating claim for PTSD.

Merits of the Increased Rating Claim for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

Under the General Rating Formula for Mental Disorders, a 30 
percent rating will be assigned for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 Diagnostic Code 9411.   

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name, will be 
rated as 100 percent disabling.  Id.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  American Psychiatric Association, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric 
Association 4th ed. 1994).

In the DSM-IV, a 41-50 rating indicates severe symptoms such 
as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends and 
conflicts with peers or co-workers.  A 51-60 rating indicates 
moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers and 
co-workers, or a moderate level of impairment, such as flat 
affect, circumstantial speech, and occasional panic attacks.  
Id.  A 61-70 rating indicates some difficulty in social, 
occupational, or school functioning or some mild levels of 
impairment, such as depressed mood and insomnia, but 
generally functioning well and has some meaningful 
interpersonal relationships.  Id.  See also Cathell v. Brown, 
8 Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (where the Court stated that a "GAF of 50 is 
defined as [s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)").  

During the pendency of this appeal, the Veteran's GAF score 
ranged from a 55 to a 70.  See June 2006 Psychiatry Attending 
Note, Memphis VAMC (GAF score of 60); October 2006 Psychiatry 
Attending Note, Memphis VAMC (GAF score of 65); January 2007 
Psychiatry Attending Note, Memphis VAMC (GAF score of 60); 
July 2007 VA PTSD Examination Report (GAF score of 55); April 
2008 Psychiatry Attending Note, Memphis VAMC (GAF score of 
60); July 2008 Psychiatry Note, Memphis VAMC (GAF score of 
70); November 2008 Psychiatry Note, Memphis VAMC (GAF score 
of 70).  As noted, the Veteran received a Purple Heart for 
his service in Vietnam.  His DD-214 indicates that he was a 
light weapons infantryman.  The Veteran submitted a claim for 
service connection for PTSD in April 2003; he reported 
experiencing such symptoms as frequent flashbacks, 
nightmares, and problems sleeping.  In a February 2004 rating 
decision, the RO granted service connection for PTSD, and 
assigned a noncompensable rating effective April 22, 2003.  
In an August 2004 rating decision, the RO granted an 
increased rating of 30 percent disabling effective March 16, 
2004.  In March 2007, the Veteran requested a reevaluation of 
his service-connected PTSD because he believed that the 
condition has worsened.  See Statement in Support of Claim, 
received March 2007.    

Evidence relevant to the severity of the Veteran's PTSD 
includes treatment records from the Memphis VAMC dated March 
2006 to November 2008, which reveal complaints of and 
treatment for increased symptoms of PTSD, including insomnia, 
increased nightmares and flashbacks, anger expressed through 
verbal altercations with co-workers and the Veteran's wife, 
paranoia, depression, and irritability.  See March 2006 
Psychiatry Note; April 2006 Psychiatry Note; June 2006 
Psychiatry Attending Note; October 2006 Psychiatry Attending 
Note; January 2007 Psychiatry Attending Note; April 2008 
Psychiatry Attending Note; July 2008 Psychiatry Note; 
November 2008 Psychiatry Note.  During various mental status 
examinations, the Veteran was noted as oriented times 3 to 
person, place, and time, and appropriately dressed and 
groomed.  The Veteran denied suicidal or homicidal ideation, 
and visual and auditory hallucinations.  See April 2008 
Psychiatry Attending Note; July 2008 Psychiatry Note; 
November 2008 Psychiatry Note. As noted, the Veteran's GAF 
score during these examinations ranged from a 60 to a 70.  
See June 2006 Psychiatry Attending Note, Memphis VAMC (GAF 
score of 60); October 2006 Psychiatry Attending Note, Memphis 
VAMC (GAF score of 65); January 2007 Psychiatry Attending 
Note, Memphis VAMC (GAF score of 60); April 2008 Psychiatry 
Attending Note, Memphis VAMC (GAF score of 60); July 2008 
Psychiatry Note, Memphis VAMC (GAF score of 70); November 
2008 Psychiatry Note, Memphis VAMC (GAF score of 70)    

In a May 2007 statement, the Veteran's wife reported that the 
Veteran had trouble sleeping and increased nightmares.  She 
also indicated that he was "unable to cope with everyday 
problems."  See Wife's Type-Written Statement, received May 
2007.

The Veteran underwent a VA examination in July 2007.  The 
examiner reviewed the claims file and noted that the Veteran 
had psychiatric treatment on prior occasions, but had no 
hospitalizations for any mental disorders.  The Veteran 
reported trouble sleeping, re-experiencing combat events from 
Vietnam, avoidance symptoms, detachment and estrangement from 
others including his two grown sons, irritability, anger, 
outbursts, difficulty concentrating, and hypervigilance.  He 
also reported that he has been married three times, and 
describes his current wife as supportive but recently there 
have been angry outbursts and verbal altercations toward his 
wife which have put strain on their relationship.  He reports 
having no friends because "no one can handle his easily 
agitated state of mind," and regardless, he "does not like 
being around other people besides his family."  He 
participates in no leisure activities due to stress.  The 
Veteran stated that after a nightmare, he will get into 
"conflicts with family members, co-workers, and/or 
strangers."  He has been employed with the United States 
Postal Service for about 30 years; however, his supervisor 
indicated that he will have to retire if he continues 
altercations with co-workers.  He reports missing 10 days of 
work due to stress in the last 12 months.  The Veteran also 
reported difficulty at work due to decreased concentration, 
inappropriate behavior (altercation with co-workers), memory 
loss, and poor social interactions.  The Veteran denied 
suicide attempts or suicidal ideation.  The examiner noted 
that the Veteran is able to maintain personal hygiene and 
activities of daily living, including responsibilities of 
self-care.  He was alert, cooperative, and oriented to 
person, place, and time.  His speech was clear and coherent, 
and eye contact was fair.  There was no impairment of thought 
process or communication.  The Veteran was clean and neatly 
groomed.  The Veteran denied hallucinations or delusions, and 
suicidal or homicidal thoughts.  There was no obsessive or 
ritualistic behavior.  The examiner did note that the Veteran 
had poor impulse control and difficulties with episodes of 
angry outbursts at work and toward his wife.  The Veteran 
also demonstrated attention and concentration deficits.  The 
examiner also noted that the Veteran's remote and recent 
memory was mildly impaired as the Veteran "blocks out past 
memory to cope with war dreams."  The examiner noted that 
the Veteran was close to his mother who passed away in 
February 2006, and since her death, he is unable to cope well 
and his symptoms have increased, including more nightmares 
and flashbacks.  The examiner also noted that the Veteran's 
"horrific war nightmares trigger increased stress, 
depression, agitation, poor concentration, insomnia, 
isolation, paranoia, vigilance, and impulsive behavior."  
The diagnosis was PTSD, depression, alcohol dependency, and a 
GAF score of 55.  See July 2007 VA PTSD Examination Report. 

In a September 2008 statement, the Veteran's sister indicated 
that the Veteran had symptoms of paranoia which affects his 
relationship with co-workers, and alienation due to his 
inability to interact with others.  See Sister's Hand-Written 
Letter, received September 2008.  

In a September 2008 Private Treatment Letter from Dr. M.A.G., 
the physician noted that the Veteran had "symptoms which are 
significantly impairing his life" to include, "near-
continuous panic and depression," "impaired impulse control 
with unprovoked irritability and periods of violence," 
"difficulty adapting to stressful circumstances and 
inability to establish and maintain effective 
relationships."  The Veteran reported "having a hard time 
getting along with people," including his sons and his 
supervisor.  The Veteran complained of trouble sleeping, 
nightmares, exaggerated startle response, decreased self-
esteem, flashbacks of being hit with shrapnel, avoidance of 
people especially Asian people, and difficulty with focus and 
concentration.  The physician opined that the Veteran has 
"occupational and social impairment with deficiencies in 
most ares, such as work, family relations, and mood which 
interfere with his routine activities," and "this 
corresponds to a 70 percent disability rating."  See 
September 2008 Private Treatment letter from Dr. M.A.G.   

On review, the Board finds that the evidence of record 
indicates that the Veteran's PTSD signs and symptoms more 
closely approximate the criteria for a rating of 50 percent, 
but not higher.  In this case, the Veteran experiences 
insomnia, flashbacks and nightmares of combat events from 
Vietnam, avoidance symptoms, detachment and estrangement from 
others including his two grown sons, difficulty 
concentrating, hypervigilance, frequent panic attacks, 
irritability, anger, outbursts, and impaired impulse control 
which have put strain on his relationship with his wife and 
co-workers, to meet the criteria for a 50 percent disability 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  There 
is evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
impairment of short-term memory, depressed mood, insomnia, 
and recurrent nightmares and flashbacks.

However, the Veteran's symptomatology does not reflect 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, to meet the criteria for a disability rating 
in excess of 50 percent disabling.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  There is no homicidal or suicidal 
ideation, and the Veteran is able to work and maintain his 
activities of daily living including responsibilities of 
self-care.  Although the Veteran experiences attention and 
concentration deficits, throughout mental status 
examinations, he was noted as oriented to person, place, and 
time; denied hallucinations or delusions; and was noted with 
no obsessive or ritualistic behavior.  
Although the September 2008 private physician opined that the 
Veteran meets the criteria for a 70 percent disability 
rating, the preponderance of the evidence is against such a 
finding.  In this regard, the evidence of record  reveals no 
inappropriate behavior by the Veteran.  In fact, the Veteran 
has been able to maintain his personal hygiene and other 
activities of daily living.  He has always been noted as 
alert and oriented to person, place, and time.  While he has 
had difficulty adapting socially, he is still able to 
maintain personal care and daily functioning, able to 
maintain a job he has had for approximately 30 years, and 
able to maintain a continued relationship with his wife.  
Further, the Veteran's GAF scores, during the appeal period, 
ranged from 55-70, which is at most indicative of only 
moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers and 
co-workers, or a moderate level of impairment, such as flat 
affect, circumstantial speech, and occasional panic attacks.  
American Psychiatric Association, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric 
Association 4th ed. 1994).  The Veteran's symptomatology has 
never risen to the level of serious (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. unable to keep a job).       

In sum, based on all the evidence of record, the Board finds 
that an increased rating of 50 percent, but not higher, is 
warranted.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected PTSD disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.
The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected PTSD 
disability with the established criteria found in the rating 
schedule.  As discussed in detail above, the Veteran's PTSD 
symptomatology is fully addressed by the respective rating 
criteria under which such disability is rated.  There are no 
additional symptoms of his PTSD disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability.  
Moreover, while the Veteran's disability interferes with some 
aspects of his occupation, such interference is addressed by 
the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Further, the evidence fails to show that the disability 
picture created by the PTSD is exceptional or unusual.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In addition, the Board has considered whether a staged rating 
is appropriate.  The Board has not found any variation in the 
Veteran's symptomatology or clinical findings that would 
warrant the assignment of any staged ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability 


(CONTINUED ON NEXT PAGE)


is submitted at the same time that the Veteran is appealing 
the initial rating assigned for a disability, the claim for 
TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  In this case, 
the Board finds that a claim for a TDIU is not raised by the 
record as the evidence of record fails to show that the 
Veteran is unemployable due to service-connected 
disabilities, particularly his PTSD disability.  Therefore, 
the Board finds that no further consideration of a TDIU is 
warranted.  


ORDER

Entitlement to an increased rating of 50 percent disabling, 
but not higher, for service-connected PTSD is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


